DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

 Claim Interpretation
As noted in previous office action, presently elected claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the present case, limitations such as to apply the plurality of droplets to the part to complete the part by forming a cap without melting the second base material, thereby securing the second base material from movement (claim 1) concern functionality and intended result of using the apparatus. With respect to such limitations, prior art apparatus capable of carrying out the recited functions/steps without contradicting teachings of the prior art would meet the claim even if the exact function/step is not disclosed. Examiner also notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, added limitations “where a recess formed in the second based material is aligned with the first base material”, “to apply the plurality of droplets within the recess to build up a part on the first base material without melting the second base material”, “to complete the part by forming a cap on the part…” are ambiguous. It is unclear what is meant by aligning a recess with the first base material and how droplets are applied within the recess without having a corresponding recess in the first base material? Examiner notes that previous claim 5 recited aligning a first recess formed in the first base material with a second recess formed in the second based material and then applying plurality of droplets within these two recesses, which was consistent with arrangement shown in fig. 7 of Applicant’s specification. However, recently amended claim 1 lacks alignment of the two recesses formed in the first and second base materials as shown in fig. 7. The remarks (filed 8/15/22) state that Applicant has amended claim 1 to include the allowable subject matter of claim 5 as well as the limitations of intervening claims 2-4 (pg. 3). However, this is not true since several features seem to be missing from claims 2-5, thereby resulting in incomplete and incoherent claim 1. As mentioned in previous office action, ALL of the limitations should be incorporated. For example, in addition to two recesses, the feature of a position sensor from claim 4 is also missing in claim 1. Consequently, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: cause the additive manufacturing tool to control the composition and application of each droplet to build up the part without melting the second base material.
With respect to claim 2, feature of “the one or more metallic anchoring materials comprise the first base material or the second base material” is ambiguous because it is confusing how the metallic anchoring material comprises the base material? According to Applicant’s specification, the metallic anchoring material is a wire 22 which is received by the additive tool 18 and the wire is melted to form droplets 20 to be deposited onto the base material 14 (fig. 1). In other words, the base material is distinct from the metallic anchoring material. Thus, it is unclear what is meant by the instant claim. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the one or more metallic anchoring materials comprise a wire.
With respect to claim 4, limitation “to measure a tool position of the additive manufacturing tool” appears to be redundant. The original language “a position of the additive manufacturing tool” seems to be proper.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 7572403, hereafter “Gu”) in view of Harwell et al. (US 6143378).
Regarding claim 1, Gu discloses an additive manufacturing system (figs. 1-6), comprising: 
one or more feeders (10A- fig. 2, 10B- fig. 4, 10C- fig. 5a) configured to supply a plurality of metallic anchoring materials (powders, liquid and/or wires- figs. 1-2, 5; col. 3, lines 4-35);
an additive manufacturing tool 12 (head- fig. 1) configured to receive and combine the plurality of metallic anchoring materials to form an electrode (e.g. fig. 2- mixer 28 combines materials), said tool is further configured to receive electrical power (power sources 24- fig. 1) and apply the electrical power to the electrode to form a plurality of droplets used to build up a part (using power to melt material and form droplets- col. 3, lines 54-60), wherein each droplet of the plurality of droplets comprises one or more metallic anchoring materials of the plurality of metallic anchoring materials; and
a controller comprising executable instructions (computer 16 with its supporting software programs and controllers 18, 20, 22- fig. 1) that, when executed, cause the additive manufacturing tool to control the composition and application of each droplet to build up the part without melting the second base material (col. 4, lines 4-35). Concerning power source being DC or AC power, Gu teaches that power source may include a laser source, multiple laser sources of differing wavelengths, infrared or UV lamps or other power sources which can produce sufficient energy to melt or otherwise alter the material being deposited (col. 3, lines 54-60). Accordingly, one skilled in the art would understand this encompasses at least one of DC or AC power sources and thus, one would have found it obvious to employ any suitable DC or AC power source in the additive manufacturing system of Gu. 
The manufacturing apparatus of Gu is well capable to form a joint between two same or different workpieces and doing so would have been obvious to a person of ordinary skill in the art in order to create a desired component/product. Examiner also notes that base materials concerns workpieces and do not structurally limit the claimed apparatus (see Claim Interpretation above). Nevertheless, disclosure of Harwell is cited herein regarding joining two workpieces. Harwell (also directed to additive manufacturing process) teaches that it has been known that additive manufacturing procedure can be adapted to form a single or multiple surface layers on a prefabricated component, an internal portion of a component, and for welding discrete pieces of a component together (Background- col. 1, lines 10-24, 61-65; col. 7, lines 25-32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the additive apparatus of Gu to fasten/join two base materials with a built-up from plurality of droplets since joining discrete pieces to form a desired component/product is conventional in the art (Harwell). 
Examiner takes official notice with respect to using a robot to move the additive tool since use of a robot to maneuver a joining tool is conventionally known and within common knowledge of ordinary skill in the art. As one evidence, Zaffino (US 8367962) teaches automatic welding using multi-axis robot having a welding tool 26/28 and a feedback system 42 with controller 38 (fig. 1).
As to claims 2 and 5, Gu discloses the metallic anchoring materials can comprise any of powder, liquid or wire (powders, liquid and/or wires- figs. 1-2, 5; col. 3, lines 4-35).
As to claim 3, Gu teaches using a computer implemented control system, wherein the composition may vary in different locations or regions of the object and one skilled in the art will appreciate that movement of the head/tool unit can be controlled in order to manufacture an object of a specific shape; the control algorithms necessary are well known, may be available commercially, and are well within ordinary skill in the art (col. 4, lines 4-19). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a cap or flange shape that resists separation of two base materials being joined by the additive manufacturing apparatus of Gu.
As to claim 7, examiner notes this claim is indefinite in scope for reasons explained above. As best understood, the controller comprising executable instructions (computer 16 with its supporting software programs and controllers 18, 20, 22- fig. 1) in Gu, when executed, is well capable to determine when the part has been built up to completely fill a recess and to increase or decrease the power in response to the part being built up.
As to claim 9, Gu discloses the system comprising one or more feeders (10A- fig. 2, 10B- fig. 4, 10C- fig. 5a) configured to supply the plurality of metallic anchoring materials to the additive manufacturing head/tool 12 (fig. 1).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harwell as applied to claim 1 above, and further in view of Goldenberg et al. (US 6347259, “Goldenberg”) & Zaffino et al. (US 8367962, “Zaffino”).
As to claim 4, Gu is silent as to a position sensor. However, providing such sensor is known in the art. Goldenberg discloses a high precision apparatus useful for microelectronic manufacturing and rapid prototyping (Background- col. 1, lines 34-36). Goldenberg teaches a control system for controlling movement of the dispenser head/tool 12 (fig. 1), wherein position sensors 28 (optical sensors) or sensors 155 (fig. 18) are used to obtain positional feedback information (col. 5, lines 9-25), which positional feedback is used to determine control parameters and including movement of dispensing head in x, y and/or z directions (col. 10, lines 26-32). Such position sensor can track and measure position of the additive manufacturing tool relative to the part. Similarly, Zaffino (directed to automatic welding) discloses a multi-axis robot having a welding tool 26/28 and a feedback system 42 with controller 38 (fig. 1), wherein various sensors are provided- 54 (feed rate sensor), 56 (voltage sensor), 58 (force sensor), 61 (other sensors) (col. 3, line 60 thru col. 4, line 12). Zaffino teaches that other sensors 61 may include an optical sensor to determine the position of the tool 28 (position sensor) relative to the workpiece and make adjustments to accommodate for variations; the temperature sensor 44 may also provide feedback to make adjustments to the desired weld shape or electrode position (col. 4, lines 37-49). The weld shape is produced by deposited weld bead materials 74/76 using the tool 28 (fig. 4).
Given teachings of Goldenberg & Zaffino, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a position sensor in the apparatus of Gu in order to provide position feedback which would allow to more efficiently control the additive manufacturing process with precise tool movement, thereby eliminating inaccurate positioning of the tool resulting in faulty built-up of droplets on the part. Hence, combination of Gu, Harwell, Goldenberg & Zaffino includes a position sensor that measures a position of the additive manufacturing tool relative to any base material or part and a controller that receives the position as an input, and executes instructions to control the additive manufacturing tool or the power source based on the measured position.
As to claim 6, Zaffino teaches a temperature sensor 44 that provides feedback to the controller 38 for account for thermal growth of the workpiece and to make adjustments to the desired weld shape or electrode position (col. 4, lines 40-49). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a temperature sensor similar to Zaffino in the system of Gu because it would enable to track growth of the part being built and make necessary adjustments to the three-dimensional shape. Hence, combination of Gu, Harwell, Goldenberg & Zaffino discloses a temperature sensor and the controller configured to execute instructions based on temperature measured by the temperature sensor.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harwell as applied to claim 1 above, and further in view of Zhuang et al. (US 2013/0186514).
As to claim 8, Gu is silent as to a heater configured to heat the plurality of metallic materials or electrode before it is melted into droplets. However, Zhuang (also drawn to additive manufacturing- Background) teaches feeding powders of different kinds and different particles sizes (plurality of metallic materials), which are received in a receptacle and preheated by a heating element in while being mixed uniformly in the receptacle [¶ 0007, 0033]. Zhuang teaches that such uniform mixing and preheating reduces thermal deformation and distributes the powder layer compactly as well as increasing diversity in additive manufacturing (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a heating element in the additive tool of Gu in order to preheat and mix the powders so as to prepare them for compact distribution on the part being additively manufactured (Zhuang).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harwell as applied to claim 1 above, and further in view of Wescott et al. (US 2012/0132627, “Wescott”).
As to claim 10, Gu discloses laser power source, but does not specifically mention power in the form of a pulsed welding waveform or a short circuit welding waveform. However, such technique is known in the art. Wescott (also directed to additive layer fabrication method to build-up a three-dimensional structure- [0001]) teaches a pulsed laser beam, wherein the thickness and/or width of the layer is controlled by modulating the laser beam pulses [0004]. By using pulse-modulated laser, Wescott teaches that the amount of heat applied can be accurately & precisely controlled, enabling much finer control of the fabrication process [0005-0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a pulsed welding waveform such as pulsed laser beam in the additive manufacturing apparatus of Gu because it would provide accurate control over the amount of heat applied and enable much finer control of the three-dimensional fabrication process (Wescott).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,543,549 to Albrecht et al. First, examiner points out that the argued features of amended claim 1 renders the claim indefinite in scope as explained above. Secondly, the argument concerns functional features such as to identify a recess, to the move tool to a deposition position within the recess, to form a cap on the part, conditionally performed when executing instructions. These functions do not appear to structurally contribute to the additive manufacturing apparatus. The additive manufacturing controller in claim 1 of the ‘549 patent is configured to perform these functional features and therefore, although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Amendment and Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. Examiner submits that recently amended claims are subject to new grounds of 112 rejection(s) for reasons explained above. Applicant is requested to clarify the claims before arguing upon the ambiguous claims. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735